We are clearly of opinion that the plaintiff is entitled to recover the infant slave, who was born after the commencement of the action of detinue, in which he had judgment in this Court against the defendant, for the mother; and that a scire facias issued against the defendant is the proper remedy. It is not denied that in a proper case the Supreme Court may issue a scire facias, as the power to do so is expressly conferred by section 6, chapter 33, Revised Code. The enforcement of one of its own judgments must be admitted to be a proper case for the issuing of the writ by the court, and we shall show presently that the object of the scire facias in the present case in only to make effectual and complete the enforcement of a judgment which it has heretofore rendered. Jones v. McLaurin, 52 N.C. 392, has no bearing, because that was a scire facias against bail, which was  (268) an original proceeding against persons who had not been theretofore before the court, and which, therefore, as an original proceeding, could not be commenced in a court which, in relation to that matter, had only appellate jurisdiction.
That the issue of a female slave which is born after the commencement of an action of detinue for the mother is embraced in the judgment which may be obtained for the mother, appears from what was held by the Court inVines v. Brownrigg, 18 N.C. 239. It was there decided that if upon a judgment in detinue for slaves the execution is satisfied by the payment of the assessed value by the defendant and its receipt by the plaintiff, the title to the property will be transferred to the defendant by relation to the time of the verdict and judgment; and the issue born of said slaves between the rendition of the judgment and the satisfaction of the execution will, of consequence, belong to him. And why would the issue belong to the defendant, who had paid the assessed value of the slaves to the plaintiff, who had received it instead of the slaves themselves, unless they were embraced in the judgment? This being so, if the plaintiff, instead of receiving the value of the slaves, had insisted upon his right to have the slaves themselves delivered under his execution, and the mother, only, had been taken by the sheriff and delivered to him, he certainly could have issued a scire facias with a view to the enforcement, by another execution, of the residue of his judgment. In the case now before us the issue was born before the judgment, though after the commencement of the suit, but we cannot see how that can differ this case in principle from the case where they are born after the judgment. In either case the issue must be regarded *Page 206 
as incidental to the subject-matter of the litigation, and as such must follow the principal.
In Vines v. Brownrigg it was said by the Court that the plaintiff, if he had not received satisfaction in the payment to him by the defendant of the assessed value of the slaves mentioned in the writ and (269)  judgment, might have sustained an action of detinue for the issue. No doubt, that is true, but it is not said by the Court, nor does it follow, that the plaintiff might not also have proceeded by ascire facias, to recover the issue; and if there be any force in reasoning by analogy, he had his choice to adopt either remedy. In Briley v. Cherry,13 N.C. 2, the plaintiff brought detinue against a person who had purchased a slave during the pendency of a former action of detinue, and the defendant's counsel contended that he was not bound by the former judgment against his vendor, because the plaintiff had not issued a scirefacias whereby to gain the fruit of his former judgment, by which mode he admitted he would have been bound. See 3 Black. Com., 413. The Court did not sustain the objection, but said "that a verdict and judgment in an action of detinue are conclusive between the parties and their privies." It appeared, however, that the defendant in that suit was a purchaser under an execution against the defendant in the first suit, which prevented his being a privy. Had he purchased from the defendant in the first suit, during the pendency of the litigation, otherwise than under execution, it was clearly the opinion of the Court that there was no distinction as to the binding effect of the first judgment, whether the plaintiff proceeded against the purchaser by another action of detinue or by a scire facias. So, we think, in the present case the plaintiff had his election to bring to action of detinue in the court below, or to issue a scire facias from this Court.
In coming to this conclusion we have not overlooked Houston v. Bibb,50 N.C. 83, which was cited and relied on by the counsel for the defendant. That was an action of replevin, instead of detinue, and the Court founded its opinion upon the express words of the Revised Statutes, ch. 101, sec. 5, which was then in force, that the children of the female slave born during the pendency of the action were not embraced in the recovery. Our opinion, then, is that the plaintiff is entitle (270)  to a judgment and execution, according to his scire facias.
PER CURIAM.            Judgment according to the scire facias.
Cited: Dancy v. Duncan, 96 N.C. 116. *Page 207